Citation Nr: 1717423	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ankylosing spondylitis, to include as secondary to service-connected disease or injury.  

2.  Entitlement to an increased disability rating in excess of 0 percent for gastritis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

With respect to the ankylosing spondylitis claim, such is on appeal from an August 2011 rating decision and the claim was remanded by the Board in February 2015.  The Veteran testified at a February 2014 Board hearing before the undersigned Veterans Law Judge (VLJ) in Manila, the Republic of the Philippines.  A transcript of the hearing is of record.  In addition, a Statement of the Case (SOC) was issued in April 2013 and since that time there have been additional documents associated with the Veteran's claims file, without a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  While the Veteran filed his substantive appeal in May 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, some of the additional documents added to the record were obtained by VA and therefore waiver of consideration of such evidence by the AOJ is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim is being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.  

With respect to the gastritis claim, such is on appeal from a May 2014 rating decision.  The Veteran requested and was scheduled for a RO hearing in regard to this claim in September 2015, but apparently failed to report for the hearing.  He also requested a Board hearing on his October 2015 VA Form 9, but withdrew that request in January 2016.  In addition, since the most recent September 2015 SOC (a July 2015 SOC was also issued), additional documents were submitted by the Veteran in February 2017.  As the Veteran filed his substantive appeal in October 2015, these documents are therefore subject to initial review by the Board.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the ankylosing spondylitis claim, this claim was remanded by the Board in February 2015 in order to obtain a new VA opinion that addressed direct and secondary service connection.  Upon review, this VA opinion was not obtained (and the Board also notes that a Supplemental Statement of the Case was not issued either).  As such, remand is required to comply with the February 2015 Board remand directives and specifically to obtain the previously requested VA opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, as referenced, secondary service connection is relevant to this claim.  The March 2011 duty to assist letter sent with respect to this claim did not contain information regarding secondary service connection and as such, while on remand, adequate notice must be provided with respect to secondary service connection.  

With respect to the gastritis increased rating claim, the Veteran was last afforded a VA examination in September 2014.  The Veteran's gastritis is rated under Diagnostic Code 7307 and assigned a 0 percent disability rating.  Under Diagnostic Code 7307, a 10 percent disability rating is warranted for chronic hypertrophic gastritis with small nodular lesions and symptoms, a 30 percent disability rating is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms and a 60 percent disability rating is warranted for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  Upon review, the September 2014 VA examination report did not specifically address the presence or absence of nodular lesions, eroded or ulcerated areas or hemorrhages, which as outlined are requirements of increased compensable disability ratings under the Diagnostic Code 7307.  As such, remand is required for a new VA examination that specifically discusses the presence or absence of the relevant symptomatology.  See 38 C.F.R. § 4.2 (2016) (stating that "if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes").  

Remand is also warranted for a new VA examination because the evidence suggested a possible increase in severity of the Veteran's gastritis since the September 2014 VA examination.  In this regard, in a June 2014 statement the Veteran stated that his gastritis "always bothers me" and that he was taking medication but that "still I'm suffering severe pain."  The September 2014 VA examination report noted that the Veteran had "[r]ecurring episodes of symptoms that are not severe," that he reported "on and off epigastric pain" and that his abdominal pain was periodic and "[o]nly partially relieved by standard ulcer therapy."  In his January 2015 notice of disagreement (NOD), the Veteran stated that he was "suffering severe stomach pain most of the time" and that he had been taking medication "for so many years but [t]here is no longer effect."  This statement suggested an increase in severity and frequency of the Veteran's symptoms compared to those that were noted in the September 2014 VA examination report and in light of this possible increase in severity, a new VA examination is required to determine the current severity of the Veteran's gastritis.

With respect to the both claims on appeal, while on remand, outstanding VA treatment records must be obtained.  The Board notes that currently of record are VA treatment records dated as recent as August 2011, but it is unclear if the records are complete up to this time.  SOCs were issued in July 2015 and September 2015 with respect to the Veteran's gastritis claim.  The July 2015 SOC noted under the evidence heading "[r]eview of clinical records, VA Manilla Outpatient Clinic, from May 2005 to September 2014" and the September 2015 SOC contained the same language but noted records from May 2005 to September 2015.  The Board notes that the most recent primary care VA treatment note currently of record from May 2011 noted assessments of ankylosis spondylitis and gastritis and that in a July 2014 statement in regards to his gastritis claim the Veteran stated that "I authorize you to obtain my medical treatment at the VA."  As such, evidence indicated that the Veteran received VA treatment related to the claims on appeal and that the AOJ reviewed VA treatment records that are not currently of record for review by the Board.  As such, while on remand, all outstanding VA treatment records must be obtained, to specifically include from May 2005 from the VA Manilla Outpatient Clinic.

Finally, the Board notes that the Veteran submitted copies of prescriptions from Dr. A.P. and Dr. G.D. in January 2015 and February 2017, at least some of which appear to be related to gastritis.  Copies of treatment records from these providers, however, are not currently of record.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Dr. A.P. or Dr. G.D., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Provide the Veteran with adequate notice with respect to secondary service connection. 

2.  Obtain all outstanding VA treatment records, to specifically include from May 2005 from the VA Manilla Outpatient Clinic.

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include any records from Dr. A.P. or Dr. G.D., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

4.  Obtain a VA opinion from an appropriate medical professional as to the nature and likely etiology of the Veteran's claimed ankylosing spondylitis.  

If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken.  In this regard, the Board notes that that the last VA examination with respect to this claim was conducted in April 2011 and in an August 2015 statement the Veteran stated that he was "in a hospital I got a surgery in my lower back."

After thoroughly reviewing the record, to include the April 2011 VA spine examination report, the medical professional should provide an opinion with supporting rationale as to the following:

(a) Whether it is at least as likely as not (50 percent probability or better) that the ankylosing spondylitis had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.

(b) Whether it is at least as likely as not that the ankylosing spondylitis was caused by the service-connected degenerative joint disease of the cervical and/or lumbar spine.

(c) Whether it is at least as likely as not that the ankylosing spondylitis was aggravated by (permanently worsened) the service-connected degenerative joint disease of the cervical and/or lumbar spine.

The medical professional must provide a complete rationale for all the findings and opinions.

5.  Afford the Veteran an appropriate VA examination to determine the current severity of his gastritis.

The examiner is asked to specifically address the presence or absence of nodular lesions, eroded or ulcerated areas or hemorrhages, as outlined under Diagnostic Code 7307.

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




